UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1625



JESSIE B. HAYES,

                                               Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster       General;
UNITED STATES POSTAL SERVICE,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-00-2027-2-18AJ)


Submitted:   August 9, 2001                 Decided:   August 14, 2001


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie B. Hayes, Appellant Pro Se. Joseph Parkwood Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jessie B. Hayes appeals the district court’s order dismissing

her civil action alleging employment discrimination.               We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.    Accordingly, we affirm on the reasoning of the district

court. See Hayes v. Henderson, No. CA-00-2027-2-18AJ (D.S.C. filed

Apr. 5, 2000; entered Apr. 6, 2001).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   AFFIRMED




                                      2